     Case 2:19-cv-01093-JAM-KJN Document 46 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CALVIN WILLIAM JOHNSON,                           No. 2:19-cv-1093 JAM KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       SPEARMAN, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On February 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Plaintiff filed objections to

23   the findings and recommendations, and also seeks appointment of counsel.1 Defendant Spearman

24   filed a reply.

25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27
     1
       On March 8, 2021, the magistrate judge found that plaintiff constructively withdrew his request
28   for extension of time to file objections in light of his subsequent objections. (ECF No. 44.)
                                                          1
     Case 2:19-cv-01093-JAM-KJN Document 46 Filed 03/29/21 Page 2 of 2


 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3          In light of this order, plaintiff’s motion for appointment of counsel is denied.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed February 4, 2021, are adopted in full;
 6          2. Defendant Spearman’s motion to dismiss (ECF No. 22) is granted; and
 7          3. This action is dismissed with prejudice as to defendant Spearman.
 8

 9
     DATED: March 26, 2021                            /s/ John A. Mendez
10
                                                      THE HONORABLE JOHN A. MENDEZ
11                                                    UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
